FROST, J.
Heard on defendant’s motion for a new trial after verdict for the plaintiff in the sum of $783.
Plaintiff’s son, a boy nearly nine years of age, was riding in an automobile driven by his mother, which machine was in collision with defendant’s machine, in South Kingstown, on the evening of April 30, 1931.
This case was tried with the case of Helen E. Weeden vs. August A. Boldt, No. 1691. For reasons stated in a rescript filed in the latter case, the Court thinks there was evidence to support the jury’s finding that the defendant was negligent. The damages are not excessive.
As the verdict does substantial justice between the parties, defendant’s motion is denied.